Appeal from an order of Family Court, Cattaraugus County (Nenno, J.), entered July 17, 2001, which denied the objections of the Cattaraugus County Department of Social Services to the order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly denied the objections of the Cattaraugus County Department of Social Services (DSS) to the order of the Hearing Examiner denying its request for reimbursement of Medicaid managed care premium payments. Such reimbursement was neither sought in the petition brought by Tara Kenyon (see Family Ct Act § 423; Matter of Cattaraugus County Commr. of Social Servs. v Bund, 259 AD2d 973, 974) nor supported by competent evidence at the hearing (see Matter of Pringle v Pringle, 296 AD2d 828; Matter of Eason v Eason, 86 AD2d 666). The unsworn statements by the attorney for DSS and the representative of the Support Collection Unit and the unverified computer printout bearing the handwritten notations of an unidentified source are not a proper basis for the award sought by DSS (see Pringle, 296 AD2d at 828; Eason, 86 AD2d 666; Matter of Rensselaer County Dept. of Social Servs. v Cossart, 38 AD2d 635, 636). Present— Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.